        Case 1:21-cv-00533-N/A Document 1              Filed 09/21/21    Page 1 of 3

                                                                               FORM 3


              UNITED STATES COURT OF INTERNATIONAL TRADE


 NIPPON STEEL CORPORATION,

                                                         Court No. 21-00533
                              Plaintiff,                 S U M M O N S
              v.

 THE UNITED STATES,

                              Defendant.



TO:   The Attorney General and the U.S. Department of Commerce:

      PLEASE TAKE NOTICE that a civil action has been commenced pursuant to
      28 U.S.C. § 1581(c) to contest the determination described below.



                                                   /s/ Mario Toscano
                                                   Clerk of the Court



1.    Name and Standing of Plaintiff:

      Plaintiff is Nippon Steel Corporation (“NSC”), a Japanese manufacturer and exporter of
      hot-rolled steel flat products that was a respondent in the antidumping duty administrative
      review leading to the determination being contested. NSC was an interested party under
      19 U.S.C. § 1677(9)(A) who actively participated in the administrative review.
      Therefore, NSC has standing to challenge the determination pursuant to 28 U.S.C.
      § 2631(c) and 19 U.S.C. § 1516a(d).

2.    Brief Description of Contested Determination:

      NSC is contesting the final results of the U.S. Department of Commerce, International
      Trade Administration, in its antidumping duty administrative review of Certain Hot-
      Rolled Steel Flat Products from Japan for the period October 1, 2018, through
      September 30, 2019. This determination is being contested pursuant to 19 U.S.C.
      § 1516a(a)(2)(B)(iii) and 28 U.S.C. § 1581(c).
         Case 1:21-cv-00533-N/A Document 1            Filed 09/21/21    Page 2 of 3

                                                                              FORM 3


3.    Date of Determination:

      August 20, 2021.

4.    Date of Publication in the Federal Register of Notice of Contested Determination:

      The Department’s notice of final results, which determines the date by which this
      summons must be filed, was published on August 26, 2021 (86 Fed. Reg. 47615).



                                                  Respectfully,




                                                  Richard L.A. Weiner
                                                  Rajib Pal
                                                  Shawn M. Higgins
                                                  Justin R. Becker
                                                  Alex L. Young

                                                  Sidley Austin LLP
                                                  1501 K Street, NW
                                                  Washington, D.C. 20005
                                                  (202) 736-8000



Dated: September 21, 2021
           Case 1:21-cv-00533-N/A Document 1             Filed 09/21/21    Page 3 of 3

                                                                                 FORM 3



                        SERVICE OF SUMMONS BY THE CLERK

If this action, described in 28 U.S.C. § 1581(c), is commenced to contest a determination listed
in section 516A(a)(2) or (3) of the Tariff Act of 1930, the action is commenced by filing a
summons only, and the clerk of the court is required to make service of the summons. For that
purpose, list below the complete name and mailing address of each defendant to be served.

               Director, Civil Division
               Commercial Litigation Branch
               U.S. Department of Justice
               1100 L Street, N.W., Room 12124
               Washington, D.C. 20530

               The Honorable Gina Raimondo
               Secretary of Commerce
               U.S. Department of Commerce
               Constitution Avenue & 14th Street, N.W.
               Washington, DC 20230

By Hand:       Attorney-In-Charge
               International Trade Field Office
               Commercial Litigation Branch
               U.S. Department of Justice
               26 Federal Plaza – Room 346
               New York, New York 10278-0001


                                                     The Honorable Mario Toscano
                                                     Clerk of the Court


Date: __________________, 2021                       By:
